Citation Nr: 0618222	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  03-33 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE
Entitlement to service connection for a psychiatric disorder, 
claimed as post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The appellant had active military service in the Marine Corps 
for one month in March-April 1964, and in the Army for three 
months in March-June 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
White River Junction, Vermont, Regional Office (RO) that 
denied service connection for a nervous condition, claimed as 
post-traumatic stress disorder (PTSD).

The appellant filed a Notice of Disagreement (NOD) in March 
2002, and the RO issued a Statement of the Case (SOC) in 
October 2003.  The appellant filed a VA Form 9 (Appeal to the 
Board of Veterans' Appeals) in October 2003.

The appellant testified before the undersigned Member of the 
Board in a hearing conducted at the RO in September 2004.  A 
transcript of that testimony is of record.

The Board issued a decision denying the claim in December 
2004.   The appellant subsequently filed an appeal with the 
United States Court of Appeals for Veterans Claims (Court).  
In a December 2005 Order, the Court granted a joint motion to 
vacate and remand (filed by representatives for both 
parties), and returned the case to the Board for compliance 
with the instructions in the joint motion.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In light of points raised in the joint motion, and the 
Board's review of the claims file, further RO action on this 
matter is warranted, even though such action will, 
regrettably, further delay a final decision.  

In this case, the appellant is seeking service connection for 
PTSD, which he claims is consequent to non-combat 
physical/sexual assaults during military service.  The RO, 
and the Board, denied service connection because the record 
contains no objective evidence that the claimed stressors 
(incidents of physical/sexual assault) had actually occurred.

In the joint motion, the parties noted that an October 2001 
duty-to-assist letter from the RO had advised the appellant 
of the alternative sources for evidence of stressors in a 
personal assault case; however, the parties were not fully 
convinced that the October 2001 letter, which was prepared in 
compliance with the 1999 VA Adjudication Procedure Manual, 
was sufficient under the current provisions of 38 C.F.R. 
§ 3.304(f)(3).  The parties also noted that a September 2004 
VA medical record entry shows the appellant to be in receipt 
of Social Security Administration (SSA) benefits, but there 
is no indication that VA has requested the appellant's SSA 
file.  

In light of the above, the parties requested that VA notify 
the appellant of the criteria for establishing entitlement to 
service connection for PTSD, claimed as consequent to 
physical/sexual assault, under the most current provisions of 
38 C.F.R. § 3.304(f)(3).  The parties also requested that VA 
obtain the appellant's SSA records as required by 38 C.F.R. 
§ 3.159(c)(3) and Murincsac v. Derwinski, 2 Vet. App. 363 
(1992).

In view of the foregoing, this matter is hereby REMANDED to 
the RO, via the AMC, for the following actions:

1.	The RO must review the claims folder 
and ensure that all VCAA notice 
obligations in regard to appellant's 
claim for service connection for PTSD 
have been satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), 38 C.F.R. § 3.159 
(2005), and any other legal 
precedent.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  
The appellant should be advised to 
"give us all you've got" in support 
of his claim.  If it is indicated 
that there is additional evidence to 
be obtained, the parties responsible 
should undertake to obtain that 
evidence.  To the extent that his 
assistance is needed in obtaining or 
identifying pertinent records, that 
assistance should be requested.

2.	The RO must also provide the 
appellant with notice of the PTSD 
stressor evidence appropriate to 
cases in which the alleged stressor 
relates to an in-service physical 
assault, in accordance with 38 C.F.R. 
§ 3.305(f)(3) (2005) and M21-1, Part 
III, par. 5.14d, Exhibits B-10 and B-
11.  The letters to the appellant, 
and any response, should be 
incorporated into the claims file.  
The letters should also ask the 
appellant to provide a statement, 
preferably in the form of an 
affidavit, that describes, in the 
greatest possible detail, the facts 
(who/what/where/when) surrounding the 
claimed assaults.

3.	If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  The RO 
should particularly obtain up-to-date 
treatment records from VA or any 
other providers identified by the 
appellant.  All records/responses 
received should be associated with 
the claims file.  If any records 
sought are not obtained, the RO 
should notify the appellant and his 
representative of the records that 
were not obtained, of the efforts 
that were made to obtain them, and 
describe the further action to be 
taken.

4.	The RO must make appropriate requests 
to obtain the appellant's complete 
file from the Social Security 
Administration (SSA).  SSA records 
should include appellant's 
application for disability benefits, 
the SSA decision regarding disability 
benefits, and all supporting medical 
evidence considered by SSA in making 
the determination.  If SSA indicates 
in writing that appellant does not 
have a file with SSA, that response 
should be associated with the file.

5.	If, and only if, the development 
above results in a determination by 
the RO that the appellant has one or 
more verified PTSD stressors, the RO 
should arrange for the appellant to 
undergo appropriate VA psychiatric 
examination, by a physician, at an 
appropriate VA medical facility.  The 
entire claims file, to include a 
complete copy of the REMAND, must be 
made available to the psychiatrist 
designated to the examine the 
appellant, and the report of 
examination should include discussion 
of the appellant's documented 
psychosocial  history and assertions.  
All tests and studies, to including 
psychological testing, if deemed 
warranted, should be accomplished, 
and all clinical findings should be 
reported in detail.

The examiner should render an opinion, 
consistent with sound medical 
principles, as to whether it is at 
least as likely as not (i.e., there is 
at least a 50 percent probability) 
that the appellant has a psychiatric 
disability, to include PTSD, as a 
result of the stressor(s) verified by 
the RO.  The examiner should explain 
how the diagnostic criteria are met, 
to include comment upon the link 
between any of the verified 
stressor(s) and the appellant's 
symptoms.

The examiner should set forth all 
examination findings, along with 
complete rationale for the 
conclusions reached, in a printed 
(typewritten) report.

If the appellant fails to report to 
the scheduled examination, the RO 
must obtain and associate with the 
claims file (a) copy(ies) of any 
notice(s) of the date and time of the 
examination sent to the appellant by 
the pertinent VA medical facility.

6.	To help avoid any future remand, the 
RO must ensure that the requested 
actions have been accomplished (to 
the extent possible) in compliance 
with this REMAND.  If any action is 
not undertaken, or is undertaken in a 
deficient manner, appropriate 
corrective action should be 
undertaken.  See Stegall v. West, 11 
Vet. App. 268 (1998).

7.	After completing the requested 
action, and any other development 
deemed appropriate, the RO should 
readjudicate the claim for service 
connection for a psychiatric 
disorder, to include PTSD.  If the 
benefit sought on appeal remains 
denied, the RO should furnish to the 
appellant and his representative a 
Supplemental SOC (SSOC) that includes 
citation to and discussion of any 
additional legal authority 
considered, as well as clear reasons 
and bases for all determinations, and 
afford them the appropriate time for 
response before the claims file is 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



